Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2012/0154567) in view of Yamakawa et al (CN 112384786)
As to claim 1, Saito teaches the  specimen-sample estimation apparatus comprising: 
a light emitter ( the endoscope 11 is an electronic endoscope having an illumination optical system which emits illumination light, paragraph [0052]) configured to emit white light to irradiate light to a specimen sample including a living tissue(The endoscope 11 is optically connected to the light source device 12 , paragraph [0052]);
 a plurality of special light filters  ( The light source device 12 has a normal light source section 41 which emits illumination light including only broadband light, a narrowband light source section 43 which emits illumination light including only a plurality of narrowband light, and a light source control 
each special light filter being configured to transmit light having a different wavelength band ( In the broadband light source, when excitation light E emitted from the narrowband light source 41a is irradiated onto the fluorescent substance 57, the fluorescent substance 57 is excited by excitation light E to emit fluorescent having at least a wavelength band other than the wavelength band of excitation light E, excitation light E is transmitted, and combined light of emitted fluorescence and transmitted excitation light E is emitted as pseudo white light, paragraph [0062][0064]); 
a driver configured to move one of the special light filters to the optical path ( The endoscope 11 is optically connected to the light source device 12 and electrically connected to the processor 13. The processor 13 is electrically connected to the display section 15 and the input section 17. The input section 17 functions as a UI (user interface) which receives an input operation, such as the setting of the observation mode of the normal light mode or the special light mode or function setting, paragraph [0052]); 
an imager (image pickup device 21) configured to image the specimen sample to which the light has been irradiated by the light emitter, to generate image data(paragraph [0117-0118]); 
and a processor comprising hardware, the processor being configured to detect a core tissue region of the living tissue appearing in an image corresponding to the image data generated by the imager, calculate an amount of tissue of the living tissue based on the detected core tissue region ( In the processor 13, various processes are performed on a digital image signal, and image information including biological function information, such as information relating to the components of the biological object, such as the oxygen saturation of blood of the biological object in the region to be observed of the subject, or information relating to the structure of the biological object, such as blood vessel depth and/or blood volume, is generated and displayed on the display section 15 as an endoscope diagnosis/observation image, paragraph [0101][0119][0121])).While Saito meets a number of the limitations of the claimed invention, as pointed out more fully above, Saito fails to specifically teach “ determine whether the calculated amount of tissue is equal to or larger than a predetermined threshold.”
Specifically,  Yamakawa et al. teaches a control unit (31) as a tissue recognition device has an absorbance ratio calculation unit (43) and an identification information generation unit (45). the absorbance ratio calculation unit (43) calculates the ratio between the absorbance of the light represented by the light obtained by the first inspection light passing through the biological tissue and the light absorption degree represented by the light obtained by the second inspection light passing through the biological tissue; The identification information generating part (45) generates identification information indicating the type or state of the biological tissue by determining which value range the ratio belongs to a plurality of predetermined numerical ranges ( abstract).Yamakawa et al teaches in Figure 1 for the condition of using reference wavelength A and judging wavelength A and using reference wavelength A and judging wavelength B, the value (threshold) of the boundary between the value range which can be taken by the normal tissue and the value range which can be taken by the cancer tissue is defined as 0.986. In this case, when the absorbance ratio is less than 0.986, it can be determined that the biological tissue is cancer tissue. Yamakawa teaches in  table 1 where the threshold value is the value of the boundary between the range of the absorbance ratio of the normal tissue and the range of the absorbance ratio of the cancer tissue. It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use Yamakawa threshold value  in Saito in order to obtain the identification result of the biological tissue with less processing amount and to improve the recognition accuracy.Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
 
As to claim 2, Saito teaches the  specimen-sample estimation apparatus according to claim 1, wherein the processor is configured to calculate at least one of length, width, area, and volume of the core tissue region, as the amount of tissue ( paragraph[0148]; [0158-0160]).
As to claim 3, Saito teaches the  specimen-sample estimation apparatus according to claim 1, further comprising an operating circuit configured to receive an input of an instruction signal specifying a region of the living tissue appearing in the image, wherein the processor is configured to detect the core tissue region based on the received instruction signal (The processor 13 performs an image process on a captured image signal to be transmitted from the image pickup device 21 of the endoscope 11 on the basis of an instruction from the operation section 23 or the input section 17 of the endoscope 11 to generate an image for display and supplies the image for display to the display section 15, paragraph [0059]).
As to claim 4, Saito teaches the  specimen-sample estimation apparatus according to claim 1, wherein the processor is further configured to drive the driver to move the special light filter according to a type of the specimen sample to the optical path( The input section 17 functions as a UI (user interface) which receives an input operation, such as the setting of the observation mode of the normal light mode or the special light mode or function setting., paragraph [0052],[0098][0100],[0172]).
As to claim 5, Saito teaches the  specimen-sample estimation apparatus according to claim 1, wherein A peak band of the wavelength band is within a range of 400 nanometers (nm) to 450 nm, a range of 580 nm to 650 nm, or a range of 900 nm to 950 nm, and a half width of the wavelength band is set to 30 nm or smaller (the wavelength ranges 400 to 560 nm, 460 to 700 nm, and 400 to 560 nm including reflected light in two or more wavelength ranges in which the absorbance coefficient changes depending on the oxygen saturation of hemoglobin in the blood and reflected light in one or more wavelength ranges in which there is no change in the absorbance coefficient, image signals 
As to claim 6, Saito teaches the  specimen-sample estimation apparatus according to claim 1, wherein the specimen sample is collected by either one of a puncture needle, forceps, and a brush (inside the operation section 23 and the insertion portion 19, various channels including a forceps channel into which a treatment tool for tissue extraction or the like is inserted, a channel for air supply/water supply, and the like are provided, paragraph [0054]).
As to claim 7, Yamakawa  teaches the specimen-sample estimation apparatus according to claim 6, wherein the processor is configured to calculate the amount of tissue based on a marker indicating a dimension engraved or printed on a specimen sample container (the organ discrimination unit 44 outputs the organ information indicating the organ corresponding to the specific template to the light source control unit 41 and the recognition information generating unit 45 (S26); figure 5).
As to claim 8, Saito teaches the  specimen-sample estimation apparatus according to claim 6, wherein the processor is configured to calculate the amount of tissue based on a diameter of the puncture needle(a thin fiber cable having a core diameter of 105 .mu.m, a cladding diameter of 125 .mu.m, and a diameter including a protective layer as an outer layer of .phi.0.3 to 0.5 mm can be used, paragraph [0075-0078]).
As to claim 9, Saito teaches the  specimen-sample estimation apparatus according to claim 1, further comprising an output circuit configured to output a result of determination by the processor ( the normal light image processing section 102 performs a predetermined image process suitable for a normal observation image by white light from the narrowband light source 41a of the normal light source section 41 of the light source device 12 and the fluorescent substance 57 on image data (RGB image data of white light) of the captured image using white light transmitted from the DSP 64 or read from the storage section 67, outputs normal light image data, stores normal light image data in the 

The limitation of claims 10 and 11 has been addressed above. 

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner




/NANCY BITAR/               Primary Examiner, Art Unit 2664